J-A10002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LUIS ALBERTO ORTIZ-CUEVAS               :
                                         :
                    Appellant            :   No. 1010 MDA 2021

        Appeal from the Judgment of Sentence Entered July 26, 2021
                In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-CR-0002706-2019


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY PANELLA, P.J.:             FILED: SEPTEMBER 20, 2022

      Luis Alberto Ortiz-Cuevas appeals from the judgment of sentence

entered in the York County Court of Common Pleas on July 26, 2021, following

the denial of his motion to withdraw the Alford plea he entered to a charge

of involuntary deviate sexual intercourse with a minor. Ortiz-Cuevas contends

the trial court abused its discretion by denying his motion to withdraw the

plea. After careful review, we affirm.

      The Commonwealth filed a criminal complaint against Ortiz-Cuevas

charging him with rape of a child, involuntary deviate sexual intercourse,

indecent assault, and corruption of minors. These charges stemmed from

allegations reported by the minor complainant to her mother.             The

complainant’s mother was Ortiz-Cuevas’s ex-paramour. The conduct was
J-A10002-22


reported to have occurred once, sometime between April 2013 and April 2014,

when the complainant was four years old.

       The parties appeared for a jury trial on March 22, 2021. As the trial court

explained:

       Both parties indicated they were ready to proceed, and
       prospective jurors were assembled. Prior to voir dire, [Ortiz-
       Cuevas] chose to enter an Alford plea to Count 2 — Involuntary
       Deviate Sexual Intercourse, a Felony of the First Degree, and the
       remaining counts were nolle prossed. After a written and oral plea
       colloquy, the court found [Ortiz-Cuevas]’s plea to be knowingly
       and voluntarily entered, and accepted the same.[] To allow time
       for the Sexual Offender Assessment Board to conduct an
       evaluation of [Ortiz-Cuevas] to determine whether he met the
       criteria to be found by the court as a sexually violent predator,
       sentencing was scheduled for June 29, 2021.

Trial Court Opinion, 9/21/2021, at 2. Ortiz-Cuevas subsequently retained new

counsel, and approximately one and one half months after entering his plea,

which was over a month prior to sentencing, Ortiz-Cuevas’s new counsel

moved to withdraw the Alford plea. In that motion, Ortiz-Cuevas asserted his

innocence and argued the Alford plea was constitutionally invalid. On July 15,

2021, Ortiz-Cuevas renewed the motion.

       The court continued the sentencing hearing to July 26, 2021, in order to

accommodate Ortiz-Cuevas’s motion to withdraw his Alford plea. At the

hearing, Ortiz-Cuevas maintained his innocence and claimed he only entered

a plea because the trial judge’s comments regarding sentencing had scared

him.




                                       -2-
J-A10002-22


      The court denied the motion, noting that Ortiz-Cuevas had not laid out

a proper foundation for his motion to withdraw a guilty plea. Instead, the court

noted, Ortiz-Cuevas simply asserted he was not guilty. The court proceeded

to sentence Ortiz-Cuevas to four to eight years’ incarceration, pursuant to the

plea agreement. This timely appeal followed.

      Ortiz-Cuevas raises the following three issues on appeal:

      I. Did the Trial Court abuse its discretion in denying [] Ortiz-
      Cuevas'[s] presentence Motion to Withdraw Alford Plea where fair
      and just reasons existed for the requested relief as demonstrated
      by, inter alia, the timing of his request and the plausibility of his
      assertion of innocence, which was not undermined by the
      evidentiary proffer made by the Commonwealth at the Alford plea
      hearing?

      II. Did the Trial Court abuse its discretion in denying [] Ortiz-
      Cuevas' presentence Motion to Withdraw Alford Plea where that
      plea was demonstrably involuntarily tendered?

      III. Did the Trial Court abuse its discretion in denying [] Ortiz-
      Cuevas'[s] presentence Motion to Withdraw Alford Plea where that
      plea was not knowingly or intelligently entered as [] Ortiz-Cuevas
      was neither colloquied on the elements of the offense nor on [the
      Sex Offender and Registration Act (“SORNA”)'s registration
      requirements?

Appellant’s Brief, at 4.

      Important to our analysis is the fact that Ortiz-Cuevas filed his motion

to withdraw his Alford plea prior to sentencing. “We review a trial court's

ruling on a pre-sentence motion to withdraw a guilty plea for an abuse of

discretion.” Commonwealth v. Islas, 156 A.3d 1185, 1187 (Pa. Super.

2017) (citation omitted). A pre-sentence withdrawal of a guilty plea is

governed by Pennsylvania Rule of Criminal Procedure 591(A), which provides:

                                      -3-
J-A10002-22


      At any time before the imposition of sentence, the court may, in
      its discretion, permit, upon motion of the defendant, or direct, sua
      sponte, the withdrawal of a plea of guilty or nolo contendere and
      the substitution of a plea of not guilty.

Pa.R.Crim.P. 591(A). “When a trial court comes to a conclusion through the

exercise of its discretion, there is a heavy burden on the appellant to show

that this discretion has been abused.” Commonwealth v. Norton, 201 A.3d

112, 120 (Pa. 2019) (brackets omitted) (citation omitted). “An abuse of

discretion will not be found based on a mere error of judgment, but rather

exists where the trial court has reached a conclusion which overrides or

misapplies the law, or where the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.” Norton,

201 A.3d at 120 (brackets omitted) (citation omitted). Absent an abuse of

that discretion, an appellate court should not disturb a trial court's ruling. See

id.

      It is also important to keep in mind that Ortiz-Cuevas is not seeking to

withdraw a “typical” guilty plea. Rather he seeks to withdraw an Alford plea.

As our Supreme Court stated:

      In Alford, the U.S. Supreme Court explained that most guilty
      pleas consist of an express admission of guilt and the plea of nolo
      contendere is regarded as a tacit admission of guilt. When a
      criminal defendant is unable or unwilling to admit to participating
      in acts constituting a crime, but the record contains strong
      evidence of guilt, the defendant may conclude that a guilty plea is
      in his or her best interests. Thus, a person entering an Alford plea
      claims innocence, but consents to the imposition of a prison
      sentence.




                                      -4-
J-A10002-22


Pasture, 107 A.3d at 23 n. 1 (citations omitted). This Court further explained

an Alford plea in Commonwealth v. Snavely, 982 A.2d 1244 (Pa. Super.

2009):

      An Alford plea is a nolo contendere plea in which the defendant
      does not admit guilt but waives trial and voluntarily, knowingly
      and understandingly consents to the imposition of punishment by
      the trial court. Provided the record reflects a factual basis for guilt,
      the trial court may accept the plea notwithstanding the
      defendant's protestation of innocence. Typically … a defendant is
      exchanging his plea for a reduced sentence or reduced charges.

Id. at 1244 n. 1 (citations omitted). The legal effect of a plea of nolo

contendere is the same as a guilty plea. See Commonwealth v. Lewis, 791

A.2d 1227, 1230 (Pa. Super. 2002).

      While Ortiz-Cuevas presents three distinct questions for our review, all

of the questions focus on the trial court’s refusal to allow Ortiz-Cuevas to

withdraw his Alford plea. In addressing the propriety of the trial court’s

decision, we note at the outset that Ortiz-Cuevas does not have an absolute

right to withdraw his Alford plea. See Commonwealth v. Muhammad, 794

A.2d 378, 382 (Pa. Super. 2002). Instead, the decision whether to allow Ortiz-

Cuevas to withdraw his Alford plea was committed to the discretion of the

trial court. Id. We review the trial court’s denial of Ortiz-Cuevas’s request for

an abuse of discretion. See Commonwealth v. Gordy, 73 A.3d 620, 624

(Pa. Super. 2013). To resolve Ortiz-Cuevas’s pre-sentence motion to withdraw

his Alford plea, the trial court was required to determine whether “permitting




                                       -5-
J-A10002-22


withdrawal of the plea would promote fairness and justice.” Commonwealth

v. Johnson-Daniels, 167 A.3d 17, 24 (Pa. Super. 2017) (citation omitted).

       When faced with a pre-sentence request to withdraw a plea, the court

must    exercise   its   discretion   “liberally   in   favor   of   the   accused[.]”

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1292 (Pa. 2015). “[A]ny

demonstration … of a fair-and-just reason will suffice to support a grant,

unless withdrawal would work substantial prejudice to the Commonwealth.”

Id. (citation omitted). A mere claim of innocence will not be enough in all

cases; the focus is on whether withdrawal will promote fairness and justice.

See id.

       We presume that Ortiz-Cuevas was aware of what he was doing when

he entered his Alford plea. See Commonwealth v. Stork, 737 A.2d 789,

790 (Pa. Super. 1999). Consequently, he is bound by statements he made

during his guilty plea colloquy and may not successfully assert any claims that

contradict those statements. See Muhammad, 794 A.2d at 384.

       Ortiz-Cuevas’s arguments on appeal center on three distinct factual

claims. First, he observes that he has consistently maintained his innocence

in this matter as demonstrated by his action in choosing an Alford plea over

a traditional guilty plea. See Appellant’s Brief, at 9. Second, he claims his free

will was “overborne” by the trial judge’s warning of a possible sentence of “in

excess of twenty to forty years if it comes back to me with a conviction and I

get to impose sentence.” Id., at 10. Finally, Ortiz-Cuevas asserts he was


                                        -6-
J-A10002-22


unaware of the lifetime registration and reporting requirements that would be

imposed pursuant to his plea. See id.

      We begin by acknowledging that Ortiz-Cuevas has consistently

maintained his innocence of the charges in this matter. However, this does

not necessarily inure to his benefit under the circumstances of this case. He

did not plead guilty, but rather explicitly acknowledged that he was accepting

a lesser sentence in consideration of the risk of a lengthier sentence should

the Commonwealth prevail after a trial:

      You know, I would love to go to trial and go for it, but I am afraid
      of the twenty to forty year sentence that you could impose if I
      don’t, you know, win the case. Honestly, Your Honor, I am afraid
      for my life. I have a family at home.

N.T., Guilty Plea Hearing, 3/22/21, at 7.

      Since Ortiz-Cuevas never admitted his guilt in this matter, his profession

of innocence in his motion to withdraw did not necessarily represent a change

in circumstances. Rather, it possibly represented “buyer’s remorse:” Ortiz-

Cuevas’s subsequent regret over the decision he made to take the Alford

plea. In other words, Ortiz-Cuevas subsequently re-weighed the risks and

benefits and came to a different conclusion. We cannot conclude that, under

these circumstances, the trial court abused its discretion in deciding that Ortiz-

Cuevas’s continued profession of innocence did not provide a fair and just

reason to withdraw his guilty plea by itself.

      However, in addition to his claim of innocence, Ortiz-Cuevas also

contends his plea was involuntarily and unknowingly entered. Specifically, he

                                      -7-
J-A10002-22


argues the trial court coerced him into entering his Alford plea. Ortiz-Cuevas

points out that the trial judge intimated that he would impose a sentence in

excess of twenty to forty years if the jury convicted Ortiz-Cuevas of

committing the charged crimes. See N.T., Guilty Plea Hearing, 3/22/21, at 2.

      While the judge’s statement, taken in isolation, could be construed as

an attempt to pressure Ortiz-Cuevas to accept the proffered plea deal, the

colloquy as a whole refutes that interpretation. The trial judge subsequently

disclaimed any attempt at prejudging the case. See id. at 3. Further, during

the plea colloquy, the trial judge explicitly asked Ortiz-Cuevas, “Am I forcing

you to do this?” Id. at 8. Ortiz-Cuevas responded:

      I am not being forced, but it brought a lot of pressure onto me –
      being – you know, twenty to forty years is the rest of my life. I
      have seen people innocently convicted. I have seen it all. So I
      would rather take a deal, which I will still have my life when I get
      home if that is the case.

Id.

      The impact of the trial judge’s statement was further explored at the

end of the colloquy:

      THE COURT: Has anyone forced you, threatened you, coerced you,
      done anything to make you accept this plea in this case?

      THE DEFENDANT: To be honest, Your Honor, that twenty to forty
      you mentioned scared me.

      THE COURT: Okay. Well, I can bring the jury up?

      THE DEFENDANT: No.




                                     -8-
J-A10002-22


      THE COURT: I need you to be clear on this. I can’t have you come
      back at sentencing and say, I was coerced. You forced me to do
      it, Judge.

      And if you believe that, I don’t have any problem with it. I am
      prepared to get the jury to come upstairs. They are standing in a
      line downstairs.

      THE DEFENDANT: My personal opinion is – it is just – yeah, I made
      the decision on my own free will, Your Honor.

      THE COURT: I have not forced you?

      THE DEFENDANT: No. No. I just had to sit down and think about
      it thoroughly.

N.T., Guilty Plea Hearing, 3/22/21, at 14-15.

      As noted above, Ortiz-Cuevas is bound by the statements he made

under oath during the plea colloquy. He explicitly denied he was being forced

to accept the plea deal. Instead, he explained that he was primarily concerned

with the possibility of spending the rest of his life in jail. He accepted the

proffered deal in order to avoid that risk. Under these circumstances, we

cannot conclude the trial court abused its discretion in finding that its

comments regarding sentencing did not force Ortiz-Cuevas to accept the

Alford plea.

      Finally, Ortiz-Cuevas contends that he was not aware of the lifetime

registration   and   reporting   requirements   that   would   be   a   collateral

consequence of his negotiated plea. We acknowledge that the plea colloquy

does not explicitly refute this argument. There is no explicit mention of

registration or reporting requirements under SORNA.


                                      -9-
J-A10002-22


      Nonetheless, Ortiz-Cuevas is not entitled to relief because he does not

assert that his registration requirements are punitive in nature. While Ortiz-

Cuevas extensively argues that his plea is invalid due to his ignorance of the

registration requirements, he relies, to his detriment, on an error contained in

the trial court’s opinion on appeal. The trial court erroneously claimed it

imposed registration requirements under SORNA II’s Subchapter I. See Trial

Court Opinion, 9/21/21, at 11. However, it is SORNA II’s Subchapter H that

applies to Ortiz-Cuevas’s convictions, as the underlying offenses were

committed after the effective date of SORNA II – December 20, 2012.

      Ortiz-Cuevas    mistakenly    relies     on   the   trial   court’s   erroneous

classification in arguing before this Court:

      In its Opinion Pursuant to Rule 1925(a), the Trial Court relies on
      Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020) in
      concluding that no remedy is warranted based on its failure to
      apprise Mr. Ortiz-Cuevas[] of the life-time registration
      requirements. While it is conceded that Subchapter I was the
      legislature’s response to Commonwealth v. Muniz, and that the
      Court in Lacombe held that Subchapter I was not punitive in
      effect such that retroactive application of its provisions did not
      violate ex post facto clauses, it is nevertheless maintained that
      the failure of the Trial Court to apprise Mr. Ortiz-Cuevas of the
      life-time registration requirements [invalidated] the plea, or at the
      very least, significantly contributed to the totality of
      circumstances demonstrating that Mr. Ortiz-Cuevas did not have
      a full understanding of the nature and consequences of his plea.

Appellant’s Brief, at 27 (internal citations and quotation marks omitted).

      If Ortiz-Cuevas’s registration requirements are non-punitive, then they

are deemed a collateral consequence of his conviction and he need not be




                                     - 10 -
J-A10002-22


aware of them before pleading guilty. See Commonwealth v. Leidig, 956

A.2d 399 (Pa. 2008).

      Even though Ortiz-Cuevas makes no attempt to argue that the

registration requirements imposed on him were punitive, we must address his

issue on the merits. See Commonwealth v. Hart, 174 A.3d 660 (Pa. Super.

2017). There, Hart argued that he should be allowed to withdraw his nolo

contendere plea due to the trial court’s failure to follow its standard practice

of informing him, on the record, of his registration requirements under SORNA

I. See id., at 663. Neither of his issues on appeal asserted that SORNA I

registration requirements were punitive. See id., at 664. This is unsurprising,

as Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (holding SORNA I

registration requirements to be punitive in nature), was issued during the

pendency of the appeal in Hart. See Hart, 174 A.3d at 666. The Hart panel,

however, recognized the recent holding of Muniz and applied it while

addressing Hart’s issues on appeal. Based on Muniz, the Hart panel

concluded that the trial court abused its discretion in denying Hart’s post-

sentence motion to withdraw his nolo contendere plea due to the trial court’s

failure to inform Hart of SORNA I’s registration requirements. See id., at 668.

      While we must address Ortiz-Cuevas’s issue on appeal pursuant to Hart,

we conclude Hart is otherwise distinguishable from this case. As noted, Hart

dealt with SORNA I, while the registration requirements here are imposed

pursuant to SORNA II, subchapter H. When Hart was filed, SORNA I’s


                                     - 11 -
J-A10002-22


registration requirements were clearly and unmistakably deemed to be

punitive pursuant to Muniz. In contrast, whether SORNA II, subchapter H’s

registration requirements are punitive in nature is an open question. See

Commonwealth v. Thorne, 276 A.3d 1192, 1198 (Pa. 2022).

      Accordingly, we must analyze, in the first instance, whether subchapter

H’s registration requirements are punitive in nature. In this regard, we

conclude that a recent decision of this Court is controlling. In Commonwealth

v. Wolf, a panel of this Court refused to entertain a claim that subchapter H

was punitive in nature in the absence of a developed factual record in support

of that contention. See id., 276 A.3d 805, 813 (Pa. Super. 2022). Here, Ortiz-

Cuevas has failed to present a factual record capable of supporting a

conclusion that subchapter H is punitive in nature. Under these circumstances,

we “will not venture beyond our Supreme Court’s holding in [Commonwealth

v. Torsilieri, 232 A.3d 567 (Pa. 2020).]” Wolf, 276 A.3d at 813. If, for

purposes of this appeal, SORNA II’s subchapter H registration requirements

are not punitive, the trial court was not required to inform Ortiz-Cuevas of

them before accepting his guilty plea. See Leidig, 956 A.2d at 406.

Accordingly, Ortiz-Cuevas has failed to establish that the trial court erred in

refusing to allow him to withdraw his Alford plea.




                                    - 12 -
J-A10002-22


     As we conclude none of Ortiz-Cuevas’s issues on appeal merit relief, we

affirm the judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2022




                                   - 13 -